t c summary opinion united_states tax_court milton d and linda m peebles petitioners v commissioner of internal revenue respondent docket no 22386-04s filed date milton d and linda m peebles pro_se caroline r krivacka for respondent colvin judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority all subsequent section references are to the internal_revenue_code in effect for the year in issue the sole issue for decision is whether dollar_figure paid to petitioners in is a gift or is includable in their gross_income we hold that it is includable in income background some of the facts have been stipulated and are so found petitioners are married and lived in dewitt arkansas when they filed the petition dewitt arkansas has a population of about big_number in milton d peebles petitioner was a police officer in dewitt mrs peebles was a patient of dr john m hestir dr hestir who had a medical practice in dewitt petitioner discovered in date that dr hestir and mrs peebles were having an affair petitioner documented that fact by surreptitiously recording their phone calls petitioner confronted mrs peebles with the evidence petitioner then lured dr hestir to petitioners’ home on the pretext that mrs peebles needed medical_care petitioner is about years younger than dr hestir and is capable of being loud and garrulous when angry one of petitioners’ adult daughters was home at that time and acted appropriately to keep things under control by calling the county sheriff to their home petitioner was angry when dr hestir arrived at that time petitioner confronted him with the evidence of the affair and threatened to sue him for dollar_figure dr hestir told petitioner that he did not have dollar_figure two days after the confrontation petitioner made mrs peebles call dr hestir’s wife to tell her about the affair petitioner then called dr hestir to tell him that dr hestir’s wife knew about the affair dr hestir told petitioner that he did not have dollar_figure but he did have dollar_figure they agreed to meet days later so that dr hestir could pay that amount to petitioner petitioner and dr hestir met in the parking lot of dewitt bank trust and dr hestir gave petitioner dollar_figure in cash during the exchange petitioner and dr hestir had a conversation which petitioner taped dr hestir said he was sorry about the affair and stated that this was free money but that petitioner should be careful how he spent it because it could be considered income petitioner then said that if he and mrs peebles were to divorce he would not file on grounds of adultery or name dr hestir in the proceedings after further conversation dr hestir apologized again and said that he regretted the affair and hoped the money would help petitioner petitioner then stated now doc this isn’t blackmail money to which dr hestir replied no i didn’t say it was blackmail money i said i hope it helps you both of you at the end of the meeting petitioner warned dr hestir that he should never again speak to or look at mrs peebles or come to their home petitioner and one of petitioners’ daughters contacted the arkansas state medical board medical board in date to report the affair between dr hestir and mrs peebles in an undated letter dr hestir self-reported his misconduct to the medical board and expressed deep regret for his actions the medical board held a hearing on date petitioners testified at the hearing when questioned why dr hestir gave him dollar_figure petitioner said i think it was to try to clear his conscience on date dr hestir’s accountant prepared a form 1099-misc miscellaneous income reporting that he had paid dollar_figure to petitioner petitioners did not report the dollar_figure on their timely filed federal_income_tax return for discussion a the parties’ contentions and legal background petitioners contend that dr hestir intended the dollar_figure payment to be a gift we disagree gross_income includes all income from whatever source derived sec_61 however gross_income does not include gifts sec_102 in 363_us_278 the supreme court said we need not decide which party bears the burden_of_proof because we decide this case on the basis of the preponderance of evidence without regard to the burden_of_proof and importantly if the payment proceeds primarily from the constraining force of any moral or legal duty or from the incentive of anticipated benefit of an economic nature 302_us_34 it is not a gift a gift in the statutory sense proceeds from a detached and disinterested generosity 351_us_243 out of affection respect admiration charity or like impulses robertson v united_states supra u s and in this regard the most critical consideration as the court was agreed in the leading case here is the transferor’s intention 302_us_34 b whether the dollar_figure payment was a gift petitioners contend that the dollar_figure payment was a gift because it was dr hestir’s idea to pay it and petitioner did not force him to pay it petitioner testified that he did not raise the issue of payment after the night he confronted dr hestir petitioner threatened dr hestir with a lawsuit in which he would claim dollar_figure in damages petitioner stated that he called dr hestir days after the confrontation to tell him that dr hestir’s wife knew about the affair and that dr hestir raised the issue of money petitioners contend that because dr hestir raised the subject of the dollar_figure payment it was a gift we disagree we believe that dr hestir thought petitioner wanted a payment because of the affair we also believe that dr hestir offered the payment not because of detached generosity but rather as a way to close the matter and avoid being sued by petitioner petitioners contend that the dollar_figure payment was a gift because dr hestir said during the medical board hearing that it was a gift we disagree at that hearing dr hestir testified petitioner took the money and petitioner said it was a gift and not blackmail to which dr hestir responded by saying yes we take this testimony only to mean that petitioner wanted it to be a gift petitioners contend that dr hestir paid the dollar_figure out of a feeling of guilt or moral obligation petitioners point out that a newspaper article states that dr hestir said he paid petitioner ended the affair and reported himself to the medical board because of his guilty conscience a payment made because of the constraining force of moral or legal duty is not a gift id dr hestir’s accountant filed the form 1099-misc a few days after the medical board hearing petitioners contend that dr hestir did that to punish petitioner for reporting the matter to the medical board and to incorrectly make it appear that the dollar_figure payment was not a gift we disagree the payment was not actually a gift petitioners contend that the dollar_figure is not income because they did not receive the form 1099-misc we disagree nonreceipt of a form_1099 does not make a taxable item nontaxable see bond v commissioner tcmemo_2005_251 vaughn v commissioner tcmemo_1992_317 affd without published opinion 15_f3d_1095 9th cir there was trial testimony regarding the degree of physical intimidation if any petitioner brought to bear against dr hestir when petitioner discovered the affair and received the payment of dollar_figure we need not resolve those factual disputes to conclude that the payment was not a gift c conclusion we conclude that the dollar_figure payment by dr hestir was not the result of detached and disinterested generosity or paid out of affection respect admiration or charity instead it was paid to avoid a lawsuit to avoid public and professional embarrassment and to assuage his own feelings of guilt or moral obligation therefore the dollar_figure payment in is not a gift and is includable in petitioners’ gross_income for that year to reflect the foregoing decision will be entered for respondent
